Citation Nr: 1033992	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-10 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative changes of the left knee.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative changes of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran had active duty from February 1967 to May 1968 and 
from August 1995 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record shows that the Veteran has had a claim 
pending for Social Security Administration (SSA) disability 
benefits.  Specifically, in a "SSA Disability Records" 
questionnaire returned to the RO by the Veteran in April 2008, 
the Veteran indicated that she currently had a claim pending for 
SSA disability benefits since March 2008.  However, neither the 
SSA decision, assuming a decision has been issued since then, nor 
the records considered by the SSA in making its decision, are of 
record.  Although a March 2010 Appeal Certification Worksheet 
completed prior to the certification of the Veteran's appeal to 
the Board indicated "No SSA," the Board cannot locate evidence 
in the claims folder showing that the RO actually contacted the 
SSA in search of these records.  In addition, neither the January 
2009 statement of the case nor the January 2010 supplemental 
statement of the case list correspondence from the SSA as 
evidence.  

VA has a statutory duty to obtain these records. 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has held that VA 
has a duty to acquire both the SSA decision and the supporting 
medical records pertinent to a claim.  See Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  The Board is of course aware of the Federal 
Circuit's recent holding in Golz v. Shinseki, 590 F.3d 1317 
(2010), wherein it was held that VA's duty to obtain SSA records 
was not absolute, and that the duty only extends when the records 
are believed to be relevant.  Here, as the Veteran did not 
specify as to whether her SSA disability benefits claim was 
related to her service-connected degenerative changes of the 
bilateral knees, the Board believes the potential relevance of 
the SSA records cannot be ignored.

In addition, a remand is required in order to afford the Veteran 
a current VA examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a Veteran alleges that 
her service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
Veteran was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) 
(while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).

In this case, the Veteran was afforded a VA joints examination in 
October 2007 for her service-connected degenerative changes of 
the bilateral knees.  At the time, there was no instability or 
giving way noted in either knee.  However, in her March 2009 
substantive appeal, the Veteran indicated that she now suffers 
from lateral instability of both knees, which caused her to fall 
and tear her right knee meniscus in 2008.  The Board finds no 
reason to doubt the credibility of these contentions.  As the 
Veteran has claimed that her bilateral knee disability has 
worsened since the last VA examination, the Board finds that a VA 
examination must be afforded.

Finally, at the time the RO issued its January 2009 statement of 
the case, the claims file included VA treatment records dated 
from December 2005 to October 2008.    The RO also indicated that 
it reviewed the Veteran's Virtual VA electronic claims file on 
January 21, 2009, and found no objective medical evidence 
pertinent to her current claims.  The Board is confounded by this 
statement.  Clearly, the RO is aware that VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In this regard, while the 
Board by no means wishes question the RO's integrity, the Board 
would be remiss by failing to review those records and making 
such a determination their relevance on its own.  Such would be a 
disservice to the Veteran.  

Indeed, in the Veteran's March 2009 substantive appeal, she 
referenced and attached a March 2009 progress note from the James 
A. Haley Veterans' Hospital in Tampa, Florida, indicating that 
she continues to experience problems with ambulating due to pain 
in her feet and instability in her knees.  This note strongly 
suggests that the Veteran was previously seen for complaints 
related to her right knee.  However, rather than requesting a 
complete copy of her VA treatment records, the RO only added 
records dating from January 2009.  In other words, there are 
outstanding VA treatment records dated from October 2008 through 
January 2009 that must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social 
Security Administration a copy of their 
decision regarding the Veteran's claim for 
disability benefits, as well as the medical 
records relied upon in that decision.  Any 
negative search result should be noted in the 
record.




2.  The RO should obtain VA treatment records 
from the James A. Haley Veterans' Hospital in 
Tampa, Florida, dated from October 2008 to 
the present.  Such should be done 
irrespective of whether those records 
document treatment for bilateral knee 
disability.  Any negative search result 
should be noted in the record.

3.  Thereafter, the Veteran should be 
afforded an appropriate examination to 
determine the current severity of her 
service-connected bilateral knee 
disabilities.  The claims folder must be made 
available to the examiner in conjunction with 
the examination.  Any testing deemed 
necessary should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

Tests of joint motion against varying 
resistance should be performed.  Any 
limitation of motion should be recorded.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.  To the extent possible, 
the functional impairment due to 
incoordination, weakened movement, and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  
If this is not feasible, the examiner should 
so state.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this in 
terms of additional degrees of limitation of 
motion on repeated use or during flare-ups.

The examiner should state whether the Veteran 
experiences recurrent subluxation or lateral 
instability of the bilateral knees, and if 
so, to what extent.  The examiner should 
further describe symptoms to include any 
ankylosis, gait disturbances, guarding, 
localized tenderness, malunion of femur, and 
malunion of tibia and fibula, if shown.  

The examiner should express an opinion as to 
whether the Veteran's service-connected 
bilateral knee disabilities are of such 
severity as to warrant a restriction of her 
activities and employment.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated along with rationale for such an 
opinion.

The RO must notify the Veteran that it is her 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The RO should again adjudicate the 
Veteran's claims, considering the additional 
evidence that has been received since January 
2010 supplemental statement of the case.  If 
any claim is not granted to her satisfaction, 
furnish the Veteran and her accredited 
representative with a supplemental statement 
of the case and give them an opportunity to 
respond before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

